Citation Nr: 1811815	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.   Entitlement to an initial increased rating for service-connected headache disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied the benefits sought on appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in January 2017.  A transcript of the hearing is of record.

During the course of the appeal, in an April 2014 decision, the AOJ increased the evaluation of the Veteran's headache disability from an initial, noncompensable rating to 10 percent, effective July 26, 2010.  This increased rating is not the maximum disability rating assignable for this disability, and the Veteran has continued his appeal seeking an increased rating.  Claims for increased rating are generally presumed to be seeking the maximum available benefit allowed by law or regulation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims must be remanded before the Board is able to make a determination on the merits. 

The current evidence of record is not sufficient to adjudicate properly the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  With regards to the Veteran's PTSD claim, an addiction therapist at the Milwaukee VAMC diagnosed the Veteran with PTSD and depression.  An April 2011 VA examination found the Veteran has a diagnosis of late onset PTSD, but found his verified stressor insufficient to meet criteria A for PTSD.  The rationale in this examination is insufficient to explain why the examiner felt the Veteran's in-service stressor, a motor vehicle accident, failed to meet criteria A for PTSD.  The examiner appears to have not considered the Veteran's lay statement that he witnessed an individual struck by a vehicle he was riding in.  The Board finds the examination inadequate because the examiner failed provide a rationale for why the Veteran's cited in-service stressor failed to meet criteria A for PTSD.  

A licensed psychologist who examined the Veteran in January 2014 for a traumatic brain injury examination gave a current diagnosis of a major depressive disorder and opined that it is not related to his active duty service, but did not diagnose or address PTSD.  Based on the Veteran's and his representative's statements, and the diagnosis and treatment of PTSD from the VAMC, a remand for an addendum opinion is required in order to resolve whether there is a link between the Veteran's previously diagnosed PTSD and his active duty service, and to properly consider the Veteran's statements regarding his in-service stressor.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has subsequently submitted a lay statement from a fellow Marine attesting to two accidents in which the Veteran sustained injuries, and one in which a fellow Marine lost his life.  The buddy statement provides only a general date range between 1982 and 1985 for these accidents, and there are no reports in the file on these accidents.  The Board found medical treatment records from active duty service for the Veteran for motor vehicle accidents in February 1983 and March 1984.  The February 1983 treatment records include a reference to police as well as Battalion Aid Station reports that were filed.  Additionally, the Board finds on remand that VA has a duty to assist in attempting to procure any reports or records of these two accidents.

Likewise, the current medical evidence of record is not sufficient to adjudicate properly the Veteran's claim for an initial increased rating for headaches.  The Veteran's service-connected headache disability is currently rated under Diagnostic Code 8100.  Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a).

At the Board hearing, the Veteran reported more frequent headaches but did not specify when they increased in frequency.  However, currently the Veteran reported he gets headaches on average once every six hours, every day, lasting anywhere from 45 minutes up to a whole day.  He takes prescription painkiller for these headaches and reported nausea and seeing spots with some of them.  He also reported going to the hospital for a headache seven to eight months ago.  However, the Board did not find these hospital records in the claims file, and these records must be retrieved as they are necessary to evaluate the current severity of the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and request that he identify the date, unit of assignment at the time, and any entity which might have a report, of any accident he was involved in or witnessed while in active duty service. 

Upon receipt of the requested information, the AOJ should contact Joint Services Records Research Center (JSRRC) and any other entity identified by the Veteran to search for any records 30 days before and after these dates for reports of a motor vehicle accident or service member death on or near Camp Lejeune.

If the AOC receives no response from the Veteran for this requested information, the AOC should search 30 days before and after March 2, 1984 and February 2, 1983 for reports, to include Battalion Aid Station and local police records, for accidents on or near Camp Lejeune for any motor vehicle accident that resulted in the death of a Marine.  These dates are based on service treatment records that identify motor vehicle accidents, and are corroborated by the Veteran's buddy statement.  

Appropriate steps should be taken to obtain any identified records and all attempts to obtain records should be documented in the claims file.  If records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.   Contact the Veteran and request that he provide the contact information of all health care providers who have provided treatment for his service-connected headaches, to include the hospital where he received treatment.

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available medical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.   After the above development has been completed, arrange for a VA addendum opinion on the Veteran's service-connected headaches in light of the new evidence.  The examiner should review the claims file and provide a medical opinion as to the severity of the Veteran's current headaches.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.   Arrange for a VA addendum opinion on the Veteran's claimed acquired psychiatric disorder, to include PTSD.  The examiner should review the claims file, to include any reports of motor vehicle accidents, and provide a medical opinion as to the etiology of the Veteran's acquired psychiatric disability, to include PTSD.  In rendering the opinion, the examiner should assume that the Veteran's report of witnessing another individual struck by the vehicle he was riding is accurate.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5.   The AOJ should conduct any other development deemed appropriate.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.   After the above development has been completed, the AOJ should readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

